DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-74, 76-85 and 87-90 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0055593 to Fox et al. “Fox” in view of U.S. Patent No. 6,373,568 to Miller et al. “Miller”.  
With respect to Claims 63, 65, 76-79, 82-83, 85 and 87, Fox discloses a method of obtaining multi-view images of a tumor (unexposed object) embedded within a mouse (e.g. intact specimen) (Abstract; Fig. 2 and corresponding descriptions).  To obtain the images, Fox teaches that the mouse is illuminated and an imaging system is used to collect images that are analyzed for “information about the object in the specimen” (e.g. distribution of tumor) (Paragraphs [0045]-[0046], [0105]-[0107] and [0115]).  Examiner notes that in the above system, the one or more images would correspond to a common position and orientation of the specimen relative to the imaging system in its broadest reasonable interpretation.  
Fox does not appear to “sequentially illuminate” the object with different spatial distributions of light at a common portion so as to obtain the sets of multi-view images.   
Miller teaches from within a similar field of endeavor with respect to optically analyzing a biological sample  (Abstract) where the sample is sequentially imaged via sequential illumination so as to obtain images through an entire spectral range (Column 9, Lines 20-35; Column 13-Column 14).  Examiner notes that these images would be of a common portion of the object (e.g. ROI).  Miller explains that this approach simplifies data acquisition and speed is increased (Abstract).  
Accordingly, one skilled in the art would have been motivated to have modified the imaging system and method described by Fox to implement sequential illumination for each acquired side image with different types of light (e.g. different spatial distributions) as described by Miller in order to obtain various sets of multi-view image data and provide additional diagnostic and analytical information of the imaged portion of the mouse.  Such a modification would also appear to simplify data acquisition and increase speed and merely involves combining prior art techniques according to known methods to yield predictable results (MPEP 2143).  

As for Claim 64, Fox teaches where the emitted radiation is fluorescence (Paragraph [0105]-[0106]).  
Regarding Claim 66, Examiner notes that in the modified system, the illumination light for one set of multi-view images would appear have a common shape with respect to sides of the specimen in its broadest reasonable interpretation.  

As for Claim 70, Fox explains that the light sources may be fiber optic illumination sources (Claim 5).  
As for Claims 71-72 and 89, Miller discloses where the illuminator can provide pure spectral bands as well as complex weighted spectral distributions and a means for optimizing and calibrating the system (e.g. modulating light; Column 3, Line 60-Column 4, Line 15).  Miller also discloses an array of lenses (e.g. conditioning optics; Column 6, Lines 45-65) and depicts a beam splitter (e.g. 162 in Fig. 4a).  
Regarding Claim 73, Fox discloses wherein imaging the radiation emitted from the specimen from each of multiple sides comprises using multiple reflective surfaces of an optical component to collect emission from corresponding sides of the specimen (e.g. mirrors; Fig 1 and corresponding descriptions).  
As for Claim 74 and 90, Miller teaches wherein the system includes CCD, CMOS, CID or PMT detectors that record intensity across a 2D grid (e.g. multiple detectors) (Column 8, Line 60-Column 9, Line 10).    
With respect to Claim 80-81, Examiner notes that one skilled in the art would appreciate that by looking at the tumor distributions in the modified images described above, the orientation and position and/or general size of the tumor would be apparent.  
Regarding Claim 84, the multi-view images are considered to be a “self-consistent model of the object” in its broadest reasonable interpretation. 

Fox and Miller disclose an optical system and method described above which would read on the source, imaging system and processor limitations as claimed.  In addition, Fox discloses a specimen stage (Paragraph [0009]).  

Claims 75 and 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox and Miller  as applied to claim 63 above, and further in view of U.S. Patent No. 5,660,181 to Ho et al. “Ho”.  
As for Claim 75 and alternatively regarding Claim 90, while the art of record discloses multiple detectors, it is not clear if the detectors are in the form of optical fibers as claimed.  
Ho teaches from within a similar field of endeavor with respect to obtaining and analyzing tumor information (Abstract) where a fiber bundle is provided to collect reflected light (Column 5).  
At the time of the invention, it would have been obvious to person skilled in the art to have used Ho’s three dimensional fiber probe with multiple fibers as such a modification merely involves a simple substation of one known optical detection means for another to yield predictable results (MPEP 2143).   

Claims 86 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox and Miller as applied to claim 63 above, and further in view of U.S. Publication No. 2001/0003490 to Kawasaki et al. “Kawasaki”.  
As for Claim 86, Fox and Miller teach an imaging system and method as described above but fail to specify that auto fluorescence is removed.  
Kawasaki teaches from within a similar field of endeavor with respect to optical imaging systems and methods where autofluorescence is removed to allow a fluorescence image to be observed with high contrast (Abstract; Paragraph [0324).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the imaging system and method described by Fox and Miller with a step of removing autofluorescence as described by Kawasaki in order to improve image contrast.  
Response to Arguments
Applicant’s arguments with respect to Claims 63-90 have been considered but are moot in view of the updated grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793